Citation Nr: 1037511	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 24, 1983, to 
December, 9, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Veterans Law Judge in September 2010.  
A copy of the transcript of this hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  The Veteran had a left knee disability (torn meniscus 
cartilage status post meniscectomy) that pre-existed his entry in 
military service on October 24, 1983.

2.  The Veteran's left knee disability was aggravated during 
service.

3.  The Veteran is currently diagnosed to have osteoarthritis of 
the left knee.

4.  The evidence fails to establish clearly and unmistakably that 
the Veteran's pre-existing left knee disability was not 
aggravated beyond its natural progression during service.

5.  The Veteran's current osteoarthritis of the left knee is 
related to the aggravation of his pre-existing left knee 
disability during service.




CONCLUSION OF LAW

Service connection for osteoarthritis of the left knee is 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
osteoarthritis of the left knee, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion of 
VA's duty to notify and assist is necessary.

The Veteran claims that he is entitled to service connection for 
a current left knee disorder because he had a pre-existing 
disability that was aggravated during his active military 
service.

A veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The initial question that must be 
resolved in this case is whether the Veteran had a pre-existing 
left knee disability prior to his entry into active military 
service on October 24, 1983.  

In this case, the Veteran's entrance medical examination noted 
the existence of a left scar on the left knee that the Veteran 
reported was due to surgery in 1979.  On September 30, 1983, the 
Veteran underwent an orthopedic evaluation of his left knee.  It 
was noted that the Veteran injured his left knee wrestling in 
1979.  X-rays taken were negative for any evidence of bone or 
joint pathology.  Examination revealed a well-healed scar of the 
left knee with slight patellofemoral friction rub.  All ligaments 
were intact.  There was no internal derangement and good muscle 
tone.  The orthopedist stated that he should be able to withstand 
the rigors of military service.  Consequently, on the back of the 
entrance examination report, the examiner noted "Ortho OK," and 
found the Veteran qualified for enlistment.

The Board notes that, although these records appear to indicate 
the Veteran's left knee was asymptomatic at the time of the 
entrance examination in September 1983, it is clear that the 
Veteran had a pre-existing left knee disorder for which he 
underwent surgery in 1979 (stated in later records to be torn 
meniscus cartilage status post meniscectomy).  The fact that the 
left knee disorder was asymptomatic does not negate the existence 
of the left knee disorder at the time of entry.  Verdon v. Brown, 
8 Vet. App. 529, 534-535 (1996) (the disorder need not be 
symptomatic, but only noted on entrance).  Therefore, the Board 
finds that the Veteran had a pre-existing left knee disability at 
the time of his entry into service; and, therefore, he is not 
entitled to the presumption of soundness for this condition.  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  In 
order to rebut the presumption of aggravation, there must be 
clear and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on the 
basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b)(1).  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).
 The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when a disability has improved in one respect but 
has been made worse in another respect by in-service medical or 
surgical treatment, the rating schedule should be used to 
determine if the overall degree of disability has increased 
during service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In the present case, the Board finds that the evidence 
establishes that there was an increase in severity of the 
Veteran's pre-existing left knee disability during service.  As 
previously mentioned, the Veteran's left knee disability was 
determined to be asymptomatic at the time of his enlistment 
examination in September 1983.  The Veteran entered into active 
service on October 24, 1983.  On October 31, 1983, the Veteran 
was initially seen in sick call with complaints of left knee pain 
that had been present for two weeks.  He stated that his knee had 
been hurting a lot since he had been on the island (i.e., Parris 
Island).  Physical examination showed edema, crepitus, point 
tenderness upon palpation to the medial aspect of the left 
patella, and full range of motion with much discomfort.  The 
assessment was possible hyper-extended left patella.  The Veteran 
was referred to the M.O. for evaluation and treatment.  On 
November 1st, the Veteran was evaluated by the M.O.  The Veteran 
reported his knee became painful with continued marching, but 
denied any history of trauma.  His knee was very painful to 
palpation medially.  He was placed on crutches and given Motrin 
to take.

The Veteran continued to have left knee pain and was moved to a 
medical rehabilitation platoon.  He underwent orthopedic 
evaluation on November 2nd and was diagnosed to have acute and 
chronic capsulitis of the left knee.  The orthopedist commented 
that the Veteran's left knee was very vulnerable to over use and 
it was his opinion that the knee would not stand the rigors of 
training.  Thus, the Veteran was recommended for Medical Board 
Evaluation.  Medical Board Evaluation was conducted on November 
23rd.  He was found on examination to have marked tenderness on 
range of motion of the knee, tenderness to palpation over the 
medial joint line, and capsular thickening.  The final diagnosis 
was chronic capsulitis, left knee.  It was determined that this 
existed prior to entry, and it was recommended that the Veteran 
be separated from service.  The Veteran was discharged on 
December, 9, 1983.

This evidence clearly shows the Veteran's left knee disability 
sustained an increase in severity during service as the Veteran 
entered service asymptomatic but separated from service 
symptomatic.  Hence, the presumption of aggravation attaches and 
can only be rebutted by clear and unmistakable evidence (obvious 
and manifest) that the increase in disability was due to the 
natural progress of the disease.

The service treatment records clearly show that the Veteran 
related that his left knee problems increased during active duty 
due to running and "road guard."  Although there is mentioned 
that the Veteran reported a history of sustaining an injury to 
the left knee playing football a week before he entered into 
active duty on October 24, 1983, there is no clear and 
unmistakable evidence that the Veteran had a problem with his 
left knee on that date.  The Veteran's recorded history of a pre-
service injury to the left knee is not sufficient to establish 
that the knee was symptomatic upon entry into active duty.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).   A review of the 
service treatment records, therefore, fails to show that the 
increase in severity was due to the natural progress of the 
disease, but rather increased due to the rigors of his military 
training.

Furthermore, the Veteran has testified that, immediately after 
returning home from being separated from service, he received 
treatment from the orthopedic surgeon who performed the 1979 
surgery on his left knee and that he had treatment and physical 
therapy for about a month afterward.  He has also submitted 
testimony that, since his separation from service, he has 
continued to have problems with his left knee and now has 
arthritis in it.  To corroborate these statements, the Veteran 
submitted lay statements from his mother, father and wife who 
state that his knee was problematic when he returned home from 
service, that he received treatment for his knee at that time, 
and that his knee was never the same after his military service.  
This lay evidence from the Veteran and his family support his 
contention that the increase in severity of his left knee 
disability in service was permanent in nature and, therefore, his 
pre-existing left knee disability was aggravated during service.

The Veteran also submitted medical opinions from two of his 
currently treating physicians.  The first opinion is from his 
primary care physician who noted, after reviewing the Veteran's 
medical records from service, that notes from September 1983 
state the knee was within normal limits and notes from November 
1983 state chronic capsulitis of the left knee, which the 
physician opined could be a result of a strain to the knee joint 
in that period.  This physician also opined that this in part 
could be responsible for his current diagnosis of osteoarthritis.  

The second medical opinion was provided by the Veteran's current 
orthopedic surgeon.  This physician stated that he has seen the 
Veteran with a history of an open meniscectomy of his left knee 
in 1979 and that he subsequently entered the military and 
activities there caused an aggravation of his left knee and 
currently he has severe end stage degenerative arthritis.  He 
stated that he feels that the activities related to the Veteran's 
military service aggravated his left knee and likely made the 
degenerative disease occur sooner rather than later.  

Opposing these medical opinions is the opinion of a VA examiner 
obtained in July 2007.  In rendering his opinion, this examiner 
stated that there is documentation that the Veteran's left knee 
condition was "permanently aggravated by his military duties and 
his current condition of osteoarthritis of his left knee is more 
likely than not secondary to his pre-military injury and 
surgery."   

In weighing these medical opinions, the Board finds that the 
primary care physician's opinion does not have the required 
degree of medical certainty required for service connection 
because it is too speculative in that it fails to set forth the 
medical opinion in definitive terms (e.g., uses the phrase 
"could be").  Hinkle  v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to little, if 
any, probative  value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999)  (a medical opinion based on speculation, without 
supporting  clinical data or other rationale, does not provide 
the  required degree of medical certainty).  Thus, that medical 
opinion has little to no probative value.  In addition, the Board 
finds that the VA examiner's opinion uses the wrong legal 
standard and, therefore, has no probative value as the law and 
regulations do not require that a pre-existing disability be 
"permanently aggravated" by service.  Thus, the only medical 
opinion that is of probative weight is the private orthopedic 
surgeon's opinion that supports the Veteran's claim and 
establishes both that the Veteran's pre-existing left knee 
disability was aggravated during service and that the current 
osteoarthritis of the left knee is related thereto.

Based upon the probative evidence of record, the Board finds that 
it establishes that the Veteran had a pre-existing left knee 
disability that was aggravated during service.  Clear and 
unmistakable evidence having not been received, the presumption 
of aggravation is not rebutted.  Furthermore, the current medical 
evidence establishes a relationship between the Veteran's current 
osteoarthritis of the left knee and the aggravation of his pre-
existing left knee disability.  Consequently, service connection 
for osteoarthritis of the left knee due to aggravation of the 
Veteran's pre-existing left knee disability is warranted.


ORDER

Entitlement to service connection for osteoarthritis of the left 
knee is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


